78 S.E.2d 770 (1953)
238 N.C. 741
HAMILTON
v.
TOWN OF HAMLET.
No. 594.
Supreme Court of North Carolina.
December 2, 1953.
*771 Pittman & Webb, Wm. G. Pittman, Rockingham, for plaintiff-appellant.
Z. V. Morgan, Hamlet, for defendant-appellee.
WINBORNE, Justice.
This appeal challenges only the ruling of the judge below in sustaining demurrer to the complaint. In passing upon a demurrer the facts alleged in the complaint and relevant inferences of fact necessarily deducible therefrom will be taken to be true.
The decisions of this Court uniformly hold that, in the absence of some statute which subjects them to liability therefor, cities, when acting in their corporate character, or in the exercise of powers for their own advantage, may be liable for the negligent acts of their officers and agents; but when acting in the exercise of police power, or judicial, discretionary, or legislative authority, conferred by their charters or by statute, and when discharging a duty imposed solely for the public benefit, they are not liable for the tortious acts of their officers or agents. See Hodges v. City of Charlotte, 214 N.C. 737, 200 S.E. 889, and numerous cases there cited. See also Parks v. Town of Princeton, 217 N.C. 361, 8 S.E.2d 217; Millar v. Town of Wilson, 222 N.C. 340, 23 S.E.2d 42; Stephenson v. City of Raleigh, 232 N.C. 42, 59 S.E.2d 195.
In the Hodges case, supra, this Court posed this question: Is the installing and maintaining of traffic light system in and by a city, in the exercise of governmental function, or in proprietary or corporate capacity? The Court ruled that it is in the exercise of a discretionary governmental functionsaying that a traffic light system is in the interest of safety to the users of the streets and is installed solely for the public benefit. The Court went on to say that such a system is in effect the substituting of a signal for a policeman in regulating traffic in the use of streets; and that while the cities are not required to install such system, there is statutory authority for the exercise of *772 such police power, citing C.S. § 2787 (11) and (31)which are now G.S. § 160-200 (11) and (31). See also Beach v. Town of Tarboro, 225 N.C. 26, 33 S.E.2d 64.
In the light of this principle, and on authority of Hodges v. City of Charlotte, supra, the judgment sustaining the demurrer to the complaint is
Affirmed.